DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/23/2022 has been entered. Claim 1 remains pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection 112 rejection previously set forth in the Non-Final Office Action mailed 03/24/2022, unless otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of “target roasting step” is unclear. It is noted that the Applicant has defined “target roasting step” to mean “target roasting degree” in the Applicant Arguments posted 06/23/2022. However, the Applicant’s Specification does not provide this definition of “target roasting step” and the word “step” is usually indicative of an operation to be performed rather than a characteristic of an object. As noted previously, the Applicant’s Specification teaches (Paragraph 52) “the method of roasting raw coffee beans computes the temperature of hot air for achieving a target roasting step” which could indicate that the target roasting step refers to the temperature of hot air, except claim 1 suggests that the temperature of hot air is calculated based on the target roasting step. The Specification also states (Paragraph 70) “the target roasting coffee temperature for achieving the target roasting step needs to be optimally harmonized with the temperature of external air flow (hot air)” which indicates that the target roasting step refers to the coffee temperature which might be identical to the temperature of hot air. Table 3 also has a category called “roasting step” where an example is “CITY (dark/medium roasting)” which indicates that the target roasting step could just be a general category of roasting. For the purposes of further examination, the “target roasting step” will be understood to be at least any of a hot air temperature, a coffee temperature, or a category/degree of roasting. 
Also, in claim 1, the limitation "wherein computing a roasting process to the raw coffee beans comprises determining a target temperature of the hot air for achieving the target roasting step, a roasting time based on the roasting data inputted through an input unit and physical property data for the raw coffee beans stored in a micom," is unclear because it is not clear if only the roasting time or both the roasting time and the target temperature are based on roasting data and physical property data. Additionally, the claim limitation may indicate that roasting time is only based on roasting data, while physical property data is separately determined information unrelated to the roasting time. For the purposes of further examination, the claim has been interpreted to encompass any of the above meanings.
Furthermore, the difference between “calories of temperature rise for drying the raw coffee beans” and “calories of temperature rise up to the target roasting step” is unclear. Presumably, during the roasting process, the increase in energy supplied to the raw coffee beans will raise the temperature of the beans until a target temperature is reached and the energy supply is stopped, but no clear distinction is made that separates temperature rise for drying and temperature rise up to the target roasting step. Does the latter refer to the temperature rise that occurs after all moisture has evaporated from the beans? For the purposes of further examination, the equation given by the applicant will be interpreted to mean that the energy supplied (either by microwave energy alone or microwave energy in combination with hot air) is equal to the energy required to raise the temperature of the coffee beans to a target temperature and the energy required to evaporate the moisture inside the coffee beans.
In addition, the limitation “determining a microwave energy required for roasting the raw coffee beans by an equation of the total calories minus a heat transfer coefficient (U) times a heating area times (the target temperature of the hot air minus a temperature of the raw coffee beans)” renders the claim indefinite. Using terminology provided in the Applicant’s Specification (Paragraph [56]) the equation may be written as             
                E
                M
                =
                Q
                -
                U
                *
                A
                *
                
                    
                        T
                        ∞
                        -
                        T
                        C
                    
                
            
        . EM and Q have been defined as quantities of energy, with EM indicating the energy of the microwaves and Q indicating the calories of the raw coffee beans. However, the heat transfer coefficient U has not been provided with a defined units or a special definition to distinguish the term from the normal understanding of a heat transfer coefficient. The heat transfer coefficient has units of             
                
                    
                        P
                        o
                        w
                        e
                        r
                    
                    
                        A
                        r
                        e
                        a
                         
                        *
                         
                        T
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                    
                
            
         which may also be written as             
                
                    
                        E
                        n
                        e
                        r
                        g
                        y
                    
                    
                        T
                        i
                        m
                        e
                         
                        *
                         
                        A
                        r
                        e
                        a
                         
                        *
                         
                        T
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                    
                
            
         such as             
                
                    
                        W
                    
                    
                        
                            
                                m
                            
                            
                                2
                            
                        
                        °
                        C
                    
                
            
         or             
                
                    
                        B
                        t
                        u
                    
                    
                        h
                        r
                        -
                        
                            
                                f
                                t
                            
                            
                                2
                            
                        
                        °
                        F
                    
                
            
         for example. When the section of the equation             
                U
                *
                A
                *
                
                    
                        T
                        ∞
                        -
                        T
                        C
                    
                
            
         is resolved, the resultant value will have units of Power or Energy/Time. A quantity with units of Power can not be added or subtracted to a quantity with units of Energy. Consequently, the claimed equation is unsolvable, and the claim is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomio (JP H0571871 A) in view of Bressner (US 20090130277 A1), Whittaker (EP 0283182 A1), Wang (A Kinetics and Modeling Study of Coffee Roasting Under Isothermal Conditions), and Fellows (Food Processing Technology).
Tomio teaches (Paragraph 0015) heating a powdery or granular object by irradiating it with microwaves in a microwave heating chamber (roaster). Tomio further teaches (Paragraph 0020) blowing hot air into the heating chamber via a hot air generator (hot air system) and using a temperature sensor so that the temperature of the hot air may be controlled. Tomio further teaches (Paragraph 0022) the supply of the object to be heated is sent from the raw material supply tank into the heating (roasting) chamber. Tomio further teaches (Paragraph 0023) the optimum heating temperature of the object to be heated is determined in advance according to the type of raw material, and the optimum heating temperature is set in the comparison calculation unit (the roasting process is computed). Tomio further teaches (Paragraph 0024) the temperature of the object to be heated is measured and compared with the optimum heating temperature in a comparison calculation unit, which controls the microwave output (i.e. the microwave output is computed). Tomio further teaches (Paragraph 0052) the present invention can be used for roasting coffee beans. 
Tomio is silent on inputting roasting data of the raw coffee beans, the roasting data comprising a kind of the raw coffee beans and a target roasting step. Tomio is further silent on computing a roasting process to the raw coffee beans comprising determining a target temperature of the hot air for achieving the target roasting step, a roasting time based on the roasting data inputted through an input unit and physical property data for the raw coffee beans stored in a micom. In addition, Tomio is silent on the temperature of the hot air being set to range from 210 °C to 250 °C. Furthermore, Tomio is silent computing the microwave output for roasting the raw coffee beans comprising determining a total calories required for roasting the raw coffee beans which is a sum of calories of temperature rise for drying the raw coffee beans, calories of temperature rise up to the target roasting step and calories of evaporated moisture; determining a microwave energy required for roasting the raw coffee beans by an equation of the total calories minus a heat transfer coefficient (U) times a heating area times (the target temperature of the hot air minus a temperature of the raw coffee beans), determining a microwave heating constant (X) based on the equation of T∞ = a * X + b, wherein T∞ is the temperature of the hot air and two constant values a and b have values of 157.99 and 141.07 respectively; and computing the microwave output by dividing the microwave energy by the microwave heating constant.
Bressner teaches (Paragraph 0010,0013) a coffee-roasting device that uses convective roasting with air, wherein information including coffee bean type and a desired level of roast (target roasting step) is inputtable into the coffee-roasting device via an input device. Bressner further teaches (Paragraph 0050) once all of the necessary information has been inputted, the coffee-roasting device 10 selects the corresponding roast profile instruction set and begins the roasting process, wherein the instructions sets include a required roasting temperature (which may be understood to be the hot air temperature for convective roasting with air) and roasting time. In addition, Bressner teaches (Paragraph 0016) the input information can include various types of information regarding the coffee beans, such as coffee bean type and moisture content of the coffee bean (physical property data). While the moisture content is input through an input unit rather than being stored in a micom, Bressner does teach (Paragraph 0039) a controller with a  processor and memory, and it would be obvious to one of ordinary skill in the art to store physical property data like moisture content for each type of coffee bean in case a user did not have access to information on the physical properties of the coffee beans and to make the process more convenient by reducing the amount of information that would have to be input to the system. Additionally, the Applicant has not demonstrated any unique feature to using a micom compared to any other processing and storage device that would not be obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the method of determining a roasting process taught by Bressner since both are directed to coffee roasting devices using hot air, since using data for a type of coffee bean, a target roasting step, and physical property data to determine a roasting temperature and time is known in the art as shown by Bressner, since the method of Bressner renders the coffee roasting device capable of roasting a plurality of different coffee bean types to different degrees of roast (Bressner Paragraph 0008) which would give consumers many options to suit their distinct preferences, and since the method of Bressner allows the machine to be operated by any person, such as, an employee, customer, or patron who has little or no knowledge, skill, or experience in roasting coffee beans (Bressner, Paragraph 0003).
Wang teaches (Roasting Procedure and Sample Preparation) a coffee bean roasting experiment in which four hot air temperatures (220, 230, 240, and 250 °C) were investigated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperatures taught by Wang since both are directed to roasting processes in which hot air is used, since it is known in the art to use roasting temperatures between 220 and 250 °C as taught by Wang, and since the volatile profiles of the roasted coffee beans are not only dependent on the roast degree, but also the temperature used during the roasting process, implying that coffee flavors will vary depending on the time–temperature profile used (Wang, Conclusions), i.e. the temperatures taught by Wang can be used to give coffee different flavors.
Fellows teaches (page 343) that heat raises the temperature of food, but when a phase change occurs, such as the change of water to vapor, heat is added while temperature remains constant and a phase change occurs. 
It would be obvious to one of ordinary skill in the art to determine the total calories for roasting the raw coffee beans by adding the energy used to raise the temperature of the coffee beans to the energy used to evaporate the moisture as it is shown above from Fellows that when heating a food product, energy causes a rise in temperature of the food or a phase change in moisture present in the food. 
While Tomio as modified above does not explicitly describe the claimed equation for the determination of microwave energy, a mathematical determination of the microwave energy would be obvious to one of ordinary skill in the art. As noted above, Fellows discloses information regarding heating and phase changes that renders the determination of total calories provided to a coffee bean obvious. In consideration of the energy provided to the coffee beans, one of ordinary skill in the art would recognize that the energy provided to the coffee beans is the sum of the two energy sources, microwaves and hot air. Determination of microwave energy is then a simple energy balance performed by subtracting the energy of hot air, which would necessarily depend on the temperature difference between the air and coffee beans, from the total energy provided to the beans. 
Whittaker teaches (Paragraph 0019) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy. Whittaker further teaches (Paragraph 0004,0009) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a maximum (magnetron output) to achieve the desired microwave energy. This percentage value (microwave heating constant) could be determined in the manner of the claimed invention (by determining the value from a linear function: (T∞=a (constant) * the microwave heating constant (X) + b (constant)) via routine experimentation and optimization as the constants a and b relating the hot air temperature to the microwave heating constant could be determined based factors including, the size, volume, or density of the food product/coffee beans, the moisture content of the food product, etc. (It is noted that claim 1 provides specific values of a and b, but the Applicant has not demonstrated any criticality to the values or suggested that obtaining them would be a unique concept not obvious to one of ordinary skill in the art through routine experimentation.) Whittaker further teaches (Paragraph 0016) the level of microwave energy from the magnetron is set by a software program which factors in the level of the gas mark thermostat control (hot air temperature). Furthermore, one of ordinary skill in the art would readily understand that, as shown above the microwave energy is a percentage of the maximum (output), the reverse calculation of the output could easily be computed by dividing the microwave energy by the percentage value (microwave heating constant), which would be useful in order to know the correct output for the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperature and microwave energy coordination of Whittaker since both are directed to methods of treating a food product with microwave energy and hot air, since it is known in the art to coordinate hot air temperature and microwave energy as shown by Whittaker, since coordinating the hot air temperature and microwave energy over the "cook time", a foods cooked-finished result can be achieved that is comparable to conventionally cooked methods, but in considerably less time (Whittaker, Paragraph 0019), and since the coordination of hot air temperature and microwave energy also minimizes operator error and confusion in that it can be adapted to conventional food recipes by using a simple time adjustment procedure (Whittaker, Paragraph 0019).

Response to Arguments
Regarding the Applicant’s argument against the 35 USC 112(b) rejection of claim 1, that a skilled person in the art would derive that “target roasting step” means “target roasting degree”, the Examiner asserts that the Applicant’s Specification does not provide this definition of “target roasting step” and the word “step” is usually indicative of an operation to be performed rather than a characteristic of an object. The Applicant points to Paragraph [0068] of the Specification, stating “[u]pon starting the microwave coffee roaster, if the kind and physical properties of raw coffee beans and a target roasting step (step 8 or step 3) and a throughput are input to the operation condition input unit, basic operation conditions for roasting are generated (step of inputting roasting operation conditions)." However, this merely indicates that the target roasting step in input through an input unit. Both a target roasting degree and a roasting operation among other options may be input into a device. Consequently, the claim remains indefinite. 
In response the Applicant’s arguments to overcome the 35 USC 112(b) rejection of claim 1, regarding the indefiniteness of the difference between “calories of temperature rise for drying the raw coffee beans” and “calories of temperature rise up to the target roasting step” the Examiner asserts that these limitations remain indefinite. The Applicant provides an explanation with an accompanying chart to describe three periods of raw coffee bean temperature change. However, as described by the Applicant, moisture reduction occurs in all three periods, though a different rates. Consequently, all three periods may be described as drying periods and the claimed categories of “calories of temperature rise for drying the raw coffee beans” and “calories of temperature rise up to the target roasting step” fail to clarify what distinguished one period from another. It should also be noted that the Applicant’s description of the drying process does not appear in the Specification. 
In response to the Applicant’s argument against the 35 USC 103 rejection of claim 1, particularly the argument that Tomio is inapplicable to a coffee bean roasting process because Tomio teaches heating a food product at temperatures including 80°C, 30°C, and 43°C which are noticeable lower than the claimed temperature range of 210-250°C, the Examiner maintains that Tomio is applicable to coffee bean roasting. Tomio specifically states  (Paragraph 0052) the present invention can be used for roasting coffee beans. Furthermore, the temperatures cited by the Applicant are merely exemplary embodiments for heating other types of food. While Tomio does not disclose an exact temperature for coffee bean roasting, it is known in the art from Wang that coffee bean roasting may be performed in the claimed temperature range as shown above. 
The Applicant further argues that Tomio fails to disclose a technical relationship between the microwave energy applied and the temperature of hot air (external air), while the Applicant’s claimed invention discloses equations [Q=U*A*(T∞-TC)+EM, EM=X*PM, and T∞=a*X+b] which teach such a relationship. It should first be noted that the equation Q=U*A*(T∞-TC)+EM does not appear to be feasible in view of the Applicant’s disclosure, as noted above. Additionally, while the above equations are not explicitly disclosed by the prior art, they are obvious in view of the prior art, in particular Whitaker, which teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy. Whittaker further teaches (Paragraph 0004,0009) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a maximum (magnetron output) to achieve the desired microwave energy. This percentage value (microwave heating constant) could be determined in the manner of the claimed invention (by determining the value from a linear function: (T∞=a (constant) * the microwave heating constant (X) + b (constant)) via routine experimentation and optimization as the constants a and b relating the hot air temperature to the microwave heating constant could be determined based factors including, the size, volume, or density of the food product/coffee beans, the moisture content of the food product, etc. (It is noted that claim 1 provides specific values of a and b, but the Applicant has not demonstrated any criticality to the values or suggested that obtaining them would be a unique concept not obvious to one of ordinary skill in the art through routine experimentation.) Whittaker further teaches (Paragraph 0016) the level of microwave energy from the magnetron is set by a software program which factors in the level of the gas mark thermostat control (hot air temperature). Furthermore, one of ordinary skill in the art would readily understand that, as shown above the microwave energy is a percentage of the maximum (output), the reverse calculation of the output could easily be computed by dividing the microwave energy by the percentage value (microwave heating constant), which would be useful in order to know the correct output for the device.
The Applicant argues that Whitaker fails to remedy the deficiencies of Tomio because Whittaker does not choose an object to be heated, does not mention the conversion of microwave heating in determining the necessary microwave heating energy corresponding to hot air temperature, and fails to disclose technical features corresponding to the change in hot air temperature and microwave heating conversion. It is unclear what part of the claim the Applicant is referring to with “the conversion of microwave heating” as such terminology is not used in the claim. The Applicant further asserts that the percentage value relating microwave energy to the air temperature as described in Whitaker is not the same as the Applicant’s microwave heating constant X. However, Whitaker, as shown above, establishes a relationship between microwave energy and hot air temperature, and while the terminology may not be identical to that used by the Applicant, one of ordinary skill in the art would be able to arrive an equation such as the Applicant’s for relating microwave energy and hot air temperature in view of teaching of Whitaker. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792